Citation Nr: 0102800	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-03 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
seborrheic dermatitis.

2.  Entitlement to a compensable evaluation for tinea pedis.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an October 1996 RO decision which promulgated a 
Board grant of service connection for seborrheic dermatitis 
(which the RO rated 10 percent) and tinea pedis (which the RO 
rated 0 percent); the veteran appealed for higher ratings for 
these skin conditions.  The case also comes to the Board from 
a June 1998 RO decision which granted service connection and 
a 10 percent rating for PTSD; the veteran appealed for a 
higher rating.  During the pendency of the appeal, an August 
1998 RO decision assigned a higher rating of 30 percent for 
PTSD, an October 1998 RO decision assigned a higher rating of 
30 percent for seborrheic dermatitis, a January 2000 RO 
decision assigned a higher rating of 50 percent for 
seborrheic dermatitis, and various rating decisions continued 
the noncompensable rating for tinea pedis.  The veteran 
continues to appeal for a rating higher than 50 percent for 
seborrheic dermatitis, a compensable rating for tinea pedis, 
and a rating higher than 30 percent for PTSD.  AB v. Brown, 6 
Vet.App. 35 (1993).  In October 2000, the veteran testified 
in support of his claims at a Board videoconference hearing.

The Board notes that statements from the veteran, dated in 
August 2000 and received by the RO in September 2000, 
indicate he may wish to make additional claims and appeal RO 
decisions on other issues.  Such matters are not currently 
before the Board and are referred to the RO for appropriate 
action.




REMAND

The file shows there is a further VA duty to assist the 
veteran with respect to his claims for higher ratings for 
seborrheic dermatitis, tinea pedis, and PTSD.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

The October 2000 Board videoconference hearing was held with 
the veteran and his representative being located at the RO in 
Huntington, West Virginia, and the Board member (who had the 
claims folder in his possession) being located at the Board's 
office in Washington, D.C.  At the hearing, the veteran's 
representative indicated he had additional medical records 
which he would be submitting subsequent to the hearing, and 
he referenced a specific VA psychiatric report from August 
2000 by a Dr. Amir of the VA Medical Center (VAMC) in 
Beckley, West Virginia.  Since the hearing, additional 
medical records have not been submitted to the Board.  
However, there is a VA obligation to obtain identified VA 
records, and thus the case must be remanded for this purpose.  
Id.; Bell v. Derwinski, 2 Vet.App. 611 (1992).  At the Board 
hearing, the veteran also indicated he had been receiving 
disability benefits from the Social Security Administration 
(SSA) for many years; subsequent to the hearing, he indicated 
he had received such benefits since 1979.  As the SSA records 
may contain information relevant to the pending VA claims, 
the SSA records should be obtained.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain copies of all VA 
outpatient and inpatient records, dated 
since 1999 and not already on file, 
concerning treatment the veteran has 
received for psychiatric and skin 
disorders.  This includes, but is not 
limited to, an August 2000 psychiatric 
report by Dr. Amir of the VAMC in 
Beckley, West Virginia.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA, together 
with all SSA decisions, pertaining to the 
veteran's award of SSA disability 
benefits. 

3.  The veteran should be given an 
opportunity to submit any other evidence 
and argument in support of his claims for 
higher ratings for seborrheic dermatitis, 
tinea pedis, and PTSD.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  This 
includes any additional medical records 
which were referenced at the Board 
hearing.

4.  After the above development is 
accomplished, the RO should review the 
claims for higher ratings for seborrheic 
dermatitis, tinea pedis, and PTSD.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




